DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 10/20/22 have been fully considered but they are not persuasive.  Applicant states that Singh fails to teach an extractor employed by the processor and executing an extraction technique to extract a tire translational mode from the longitudinal acceleration signal, and to extract a tire vertical mode from the vertical acceleration signal; and a classifier employed by the processor, wherein the tire translational mode and the tire vertical mode are input into the classifier to generate a wear state estimation for the tire without using tire pressure as an input into the tire wear state estimation system.   Applicant argues, page 9, that Singh2 uses a torsional mode correlation model rather than the translational mode of claim 1.  However, the instant invention teaches that the translational mode 54 can be found from a Fast Fourier Transform (FFT) of the longitudinal acceleration signal 42 [0040].  Likewise, Singh2 uses the longitudinal acceleration Ax, processes Ax by performing FFT analysis to extract the vertical mode and torsional mode [0065].  Therefore, the translational mode and torsional mode are understood to be the same value found in the same manner. 
	Applicant further argues that the invention of claim 1 does not use tire pressure as an input to the system and is therefore a significant difference between claim 1 and Singh2.  The examiner respectfully disagrees.  Singh2 uses a pressure measurement only when developing the correlation model for the tire property estimation system 10 [0047].  The correlation model is what allows the determination of pressure without measuring pressure, because the relationship between vertical mode as a function of tread depth and pressure [0051] and the relationship between longitudinal acceleration Ax as a function of pressure and tread depth [0060] has been experimentally determined.  Once the correlation models are developed, they are used in estimating the tire state (claims 4, 5, Fig. 1).   Therefore, applicant’s arguments are not persuasive. 
	Applicant’s arguments with respect to the rejection of claims 2-16 and 17-20 have been fully considered but are not persuasive.  The arguments regarding claims 2-20 are directed to the argument that Singh in view of Singh2 fails to teach claim 1, which has been addressed above. Therefore, the arguments regarding the rejection of claims 2-20 are believed to have been addressed. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-8, 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over Singh et al. (US9873293 herein after “Singh”) in view of Singh et al (US20180154707 herein after “Singh2”).

Claim 1: Singh teaches a tire wear state estimation system (title) comprising: a CAN bus system disposed on a vehicle (col. 6, lines 35-39: the device of Singh uses information from a vehicle CAN-Bus, thus there is a CAN bus system); a processor in electronic communication with the CAN bus system (fig. 4 shows the chart diagram to estimate tire forces including information from the vehicle CAN-bus.  Fig. 3 shows the CAN-bus communicating with the tire force estimator 32.  The tire force estimator 32 calculates tire forces including vertical, longitudinal, and lateral. End col. 4-top col. 5.  It is understood that the tire-force estimator uses a processor.); a tire (vehicle tire 12) supporting the vehicle (vehicle 20) and being mounted on a wheel (see Fig. 2); a wheel sensor unit (acceleration measurement 34) being mounted on the wheel or on a structure adjacent the wheel (col. 4, line 61-col. 5, line 6: As seen in FIG. 2, the tire force estimator 32 used to estimate tire forces (F) may be obtained in a preferred embodiment from vehicle-based inertial sensor mounted to the hub of the vehicle 20 supporting the tire. Commercially available, hub-mounted, inertial sensors are commonly placed into vehicles and are referred herein as an “inertial measurement unit”.); the wheel sensor unit including a longitudinal acceleration sensor (acceleration measurement 34 includes vertical, longitudinal (Fx), and lateral forces) to measure a longitudinal acceleration of the wheel and generate a longitudinal acceleration signal; the wheel sensor unit including a vertical acceleration sensor (acceleration measurement 34 including vertical force, load, Fz) to measure a vertical acceleration of the wheel and generate a vertical acceleration signal; the wheel sensor unit (acceleration measurement 34) including transmission means to communicate the longitudinal acceleration signal and the vertical acceleration signal to the CAN bus system (Fig. 2, The inertial measurement unit (IMU) provides via the vehicle's CAN-bus a 3-axes of rotation rate measurement and a 3-axes of acceleration measurement 34. Claim 5); the processor receiving the longitudinal acceleration signal and the vertical acceleration signal (see Fig. 2); 
	Singh fails to teach an extractor employed by the processor and executing an extraction technique to extract a tire translational mode from the longitudinal acceleration signal, and to extract a tire vertical mode from the vertical acceleration signal; and a classifier employed by the processor, wherein the tire translational mode and the tire vertical mode are input into the classifier to generate a wear state estimation for the tire without using tire pressure as an input into the tire wear state estimation system.
	However, Singh teaches the use of a tire wear estimation system 10 for estimating tread wear in a vehicle tire 12.  Singh2 teaches measuring both the longitudinal acceleration (Ax) and a vertical acceleration signal (Az) using a sensor module 30 mounted to a wheel [0047], [0065].  Singh2 extracts a tire translational mode (the translational mode of the instant invention is understood to be the same as the torsional mode of Singh2 as they both rely on an FFT of longitudinal acceleration) from the longitudinal acceleration signal ([0059-0060] torsional mode is found from the longitudinal acceleration Ax which is processed using fast Fourier transform (FFT)); and 
	extracts a tire vertical mode from the vertical acceleration signal ([0048-0050] The Az signal is processed by the microprocessor of the sensor module 30 using a bandpass filter in the 50-100 hz range to isolate the tire vertical mode. The tire vertical mode was determined by means of an FFT (Fast Fourier Transform) analysis.); and 
	a classifier (the microprocessor [0065]) employed by the processor, wherein the tire translational mode and the tire vertical mode are input into the classifier to generate a wear state estimation for the tire (tire property estimation system 10; claim 1: tire state estimation means for calculating an estimation of a tire wear state and inflation pressure based upon the vertical mode frequency data, the torsional mode frequency data and the tire-specific frequency mode coefficients. [0065] FIG. 1 illustrates how the vertical mode and torsional mode correlation models are utilized in a real time system. First, the tire ID is input into the system. Next, the sensor module 30 senses the vertical acceleration Az 32 and the longitudinal acceleration Ax 34. Then the signals are processed by the microprocessor of the sensor module to filter, and perform the FFT analysis to extract the vertical mode and torsional mode, preferably the second torsional mode. Next, the vertical mode and the torsional mode is input into the correlation models equations 1 and 3. The microprocessor solves the equations to determine pressure and tread depth step 230, and then communicates the pressure and tread depth output to a user, and/or to a cellular phone, and/or to the vehicle.).
	Singh teaches the relationship between tire pressure and indirect tire wear state prediction, as well as measuring tire accelerations and a vehicle CAN-bus system.  Singh2 has made the correlation, as well, between tire pressure and indirect tire wear state estimation.  Singh2 has found a solution to solve for tire pressure and tread depth simultaneously [0065] by analyzing the longitudinal and vertical acceleration signals over a range of known inflation pressures for a known tread depth [0051], [0060-0061].  Using a known technique to improve similar devices is within the scope of a person having ordinary skill in the art.  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to use the device of Singh2 with the device of Singh in order to have an indirect tire wear measurement as well as an established correlation between tire tread depth and pressure in order to utilize a relationship between pressure, tread wear, and vertical and longitudinal acceleration as taught by Singh2 in the indirect tire wear estimation wherein any pressure sensor data can be used for validation or vice versa and have a redundant assessment of pressure.  

Claim 2: Singh in view of Singh2 teaches the device of claim 1, previous.  Singh teaches wherein the wheel sensor unit (acceleration measurement 34) is rigidly mounted on an outboard end of a hub on which the wheel is mounted (col. 4, line 61- col. 5, line 6: As seen in FIG. 2, the tire force estimator 32 used to estimate tire forces (F) may be obtained in a preferred embodiment from vehicle-based inertial sensor mounted to the hub of the vehicle 20 supporting the tire. Commercially available, hub-mounted, inertial sensors are commonly placed into vehicles and are referred herein as an “inertial measurement unit”. It is understood that the sensors are rigidly mounted in order to detect accelerations.  Placing the acceleration measurement 34 externally or internally is merely a design choice.  It would have been obvious to place the acceleration measurement 34 at any suitable position on the hub so as to not interfere with hub/wheel movement and provide accurate measurement.)

Claim 3. Singh in view of Singh2 teaches the device of claim 1, previous.  Singh in view of Singh2 fails to teach wherein the transmission means include an antenna.
	However, Singh addresses that all of the information required for the assessment of tire wear state is transmitted to a “remote processor” (col. 4, lines 32-37).  Singh2 teaches that the tire property estimation system 10 including the sensor module 30 communicate using wireless communication means including Bluetooth or other wireless means [0047]. 
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to use wireless communication means to transmit data, including Bluetooth or other wireless communication as taught by Singh2, including the use of an antenna, because wireless networks are less expensive that hard-wired and an antenna to improve data transmission and reception. 

Claim 4. Singh in view of Singh2 teaches the tire wear state estimation system of claim 3.  Singh wherein the wheel sensor unit (acceleration measurement 34) transmits measured data from the sensors to the CAN bus system (end col. 4-top col. 5).
	Singh fails to teach wherein the wheel sensor unit transmits measured data from the sensors to the CAN-bus system through at least one of radio frequency and Bluetooth® wireless communication.
	However, communication to and from a CAN-bus system is known in the art.  This can occur either in a hard-wired or wireless communication, CANwireless. 
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to use any suitable communication means to transmit measured sensor data from an IMU (or other relevant sensor) to a CAN-bus including wireless in order to reduce the number or cables required, thus simplifying the design. 

Claim 5:  Singh in view of Singh2 teaches the tire wear state estimation system of claim 1. Singh uses tire ID information (tire ID, col. 4, lines 14-42; col. 6, lines 8-22; col. 8, lines 39-48).  Likewise, Singh2 uses tire ID information [0046], [0049], [0065].
	Singh in view of Singh2 fails to teach wherein the wheel sensor unit includes an integrated circuit on which identification information for the tire is stored, and the identification information is communicated to the CAN bus system.  
	However, the tire ID of both Singh and Singh2 is used as an input in determining the indirect tire wear state.  There is no indication that the tire ID is stored in an integrated circuit (IC) nor that the information is communicated to the CAN-bus system. 
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to use the tire ID, as taught by both Singh and Singh2, stored on any suitable electronic storage means which is accessible to the tire wear state determination.  Further, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to use any suitable communication means to transmit measured sensor data from an IMU (or other relevant sensor) to a CAN-bus including wireless in order to reduce the number or cables required, thus simplifying the design.
	
Claim 6: Singh in view of Singh2 teaches the tire wear state estimation system of claim 5.  Singh teaches wherein the processor correlates the tire wear state estimation to the tire identification information (col. 8, lines 3-13: From the tire frictional work estimation and the GPS information, a tire wear rate estimator 103 makes a tire wear rate estimation by consulting a database for the particular tire ID that correlates the tire frictional work estimate and GPS environmental conditions with a tire wear state. The database that the processor consults will conclude a tire wear state for the particular combination of estimated frictional work on the tire for the given GPS indicated environmental conditions. The tire wear information may be communicated through an in-dash display or by means of an operator's smartphone application.)  Likewise, Singh2 teaches that the tire wear estimate and the tire ID are correlated ([0054] The correlation model as described above, is unique to a model and size of a tire. The steps are repeated for each tire as desired, and the coefficients are stored in a data matrix that correspond to the tire ID. FIGS. 10 and 11 illustrate validity of the correlation model. Claim 1)
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to correlate the tire ID and tire wear state estimates in order to have a specific wear-state estimate which represents the tire under observation and thereby have the most accurate determination of tire wear including consideration of the construction of the tire.

Claim 7: Singh in view of Singh2 teaches the tire wear state estimation system of claim 1, previous.  Singh in view of Singh2 fails to teach wherein identification information for the tire is stored on an ID tag, and the identification information is communicated to the CAN bus system.
	However, Singh uses a tire ID which is attached to each tire (col. 7, lines 46-54) to gather tire ID transponder information (“tire-specific information”).  This information is accessed by a processor and used in conjunction with the CAN-bus accessible information (Figs. 1, 2, 4, 11). 
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to use the principles as taught by Singh in view of Singh2 including tire ID information and communicate the information to the CAN-bus system, either hard-wired or wirelessly, in order to have all of the necessary information accessible and usable through a well-known vehicle information network which the vehicle is already equipped with. 

Claim 8: Singh in view of Singh2 teaches the device of claim 7, previous.  Singh teaches wherein the processor correlates the tire wear state estimation to the tire identification information (col. 8, lines 3-13: From the tire frictional work estimation and the GPS information, a tire wear rate estimator 103 makes a tire wear rate estimation by consulting a database for the particular tire ID that correlates the tire frictional work estimate and GPS environmental conditions with a tire wear state. The database that the processor consults will conclude a tire wear state for the particular combination of estimated frictional work on the tire for the given GPS indicated environmental conditions. The tire wear information may be communicated through an in-dash display or by means of an operator's smartphone application.)  Likewise, Singh2 teaches that the tire wear estimate and the tire ID are correlated ([0054] The correlation model as described above, is unique to a model and size of a tire. The steps are repeated for each tire as desired, and the coefficients are stored in a data matrix that correspond to the tire ID. FIGS. 10 and 11 illustrate validity of the correlation model. Claim 1)
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to correlate the tire ID and tire wear state estimates in order to have a specific wear-state estimate which represents the tire under observation and thereby have the most accurate determination of tire wear including consideration of the construction of the tire.

Claim 15: Singh in view of Singh2 teaches the device of claim 1, previous.  Singh teaches wherein the tire wear information is displayed on the dash or using a cell phone application (Fig. 11).  Singh in view of Singh2 fails to teach wherein the tire wear state estimation is communicated to control systems of the vehicle through the CAN bus system.
	However, Singh uses sensor information that is accessible to the CAN-bus (claim 5) and therefore communication with the vehicle CAN-bus is facilitated.  Depending on where the information is needed or desired, the information can be saved or displayed at any suitable location and through any reliable transmission means.  CAN-bus systems are already interconnected with various vehicle systems and sub-systems including the display. 
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to use the vehicle CAN-bus, as taught by Singh in view of Singh2, and communicate the tire wear state estimation through the CAN-bus in order to utilize the established network and retain the data transmission and data organization using the CAN-bus to communicate beneficial information to the operator.

Claim 16: Singh in view of Singh2 teaches the device of claim 1, previous.  Singh teaches wherein the tire wear information is displayed on the dash or using a cell phone application (Fig. 11).  Singh in view of Singh2 fails to teach wherein a notice is transmitted through the CAN bus system to a display that is visible to an operator of the vehicle when the tire wear state estimation is below a limit of acceptable remaining depth of a tread of the tire.
	However, the determination of tire wear state plays an important role in vehicle safety, reliability, and performance (Singh, col. 1, lines 14-22).  Thus the information can be critical to operator safety and making the information displayed to a user will allow a user to determine whether the tire status is safe.  Further, Singh uses sensor information that is accessible to the CAN-bus (claim 5) and therefore communication with the vehicle CAN-bus is facilitated.  Depending on where the information is needed or desired, the information can be saved or displayed at any suitable location and through any reliable transmission means.  CAN-bus systems are already interconnected with various vehicle systems and sub-systems including the display.   Singh2 teaches the determination of various tire frequency modes by analyzing tires having various pressures and tread depths [0051], [0060-0062].  Therefore, the specific frequency modes can identify the particular tread depth versus pressure for a tire. 
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to display an indication to a user when the tread depth is below an acceptable remaining tread depth through a notice transmitted through the CAN-bus system in order to utilize the established network and retain the data transmission and data organization using the CAN-bus to communicate beneficial information to the operator.

Claim 17:  Singh teaches a method for estimating the wear state of a tire (tire 12, title) supporting a vehicle (vehicle 20) and being mounted on a wheel (see Fig. 2), comprising the steps of: 
	mounting a wheel sensor unit (acceleration measurement 34) being mounted on the wheel or on a structure adjacent the wheel (col. 4, line 61-col. 5, line 6: As seen in FIG. 2, the tire force estimator 32 used to estimate tire forces (F) may be obtained in a preferred embodiment from vehicle-based inertial sensor mounted to the hub of the vehicle 20 supporting the tire. Commercially available, hub-mounted, inertial sensors are commonly placed into vehicles and are referred herein as an “inertial measurement unit”.);
	measuring a longitudinal acceleration (acceleration measurement 34 includes vertical, longitudinal (Fx), and lateral forces) of the wheel and generating a longitudinal signal (Figs. 5A-D);
	measuring a vertical acceleration (acceleration measurement 34 including vertical force, load, Fz) of the wheel and generating a vertical acceleration signal (Fig. 7);
	transmitting the longitudinal acceleration signal and the vertical acceleration signal to a CAN bus system disposed on the vehicle (col. 6, lines 35-39: the device of Singh uses information from a vehicle CAN-Bus, thus there is a CAN bus system.  Also see claim 5, wherein the sensors and CAN-bus accessible); 
	receiving the longitudinal acceleration signal and the vertical acceleration signal in a processor in electronic communication with the CAN bus system (fig. 4 shows the chart diagram to estimate tire forces including information from the vehicle CAN-bus.  Fig. 3 shows the CAN-bus communicating with the tire force estimator 32.  The tire force estimator 32 calculates tire forces including vertical, longitudinal, and lateral. End col. 4-top col. 5.).
	Singh fails to teach extracting a tire translational mode from the longitudinal acceleration signal, and extracting a tire vertical mode from the vertical acceleration signal; inputting the tire translational mode and the tire vertical mode into a classifier; and generating a wear state estimation for the tire from the tire translational mode and the tire vertical mode with the classifier without using tire pressure as an input into the method for estimating the wear state of a tire.
	However, Singh teaches the use of a tire wear estimation system 10 for estimating tread wear in a vehicle tire 12.  Singh2 teaches measuring both the longitudinal acceleration (Ax) and a vertical acceleration signal (Az) using a sensor module 30 mounted to a wheel [0047], [0065].  Singh2 extracts a tire translational mode from the longitudinal acceleration signal ([0059-0060] torsional mode is found from the longitudinal acceleration Ax which is processed using fast Fourier transform (FFT)); and 
	extracts a tire vertical mode from the vertical acceleration signal ([0048-0050] The Az signal is processed by the microprocessor of the sensor module 30 using a bandpass filter in the 50-100 hz range to isolate the tire vertical mode. The tire vertical mode was determined by means of an FFT (Fast Fourier Transform) analysis.); and 
	a classifier (the microprocessor [0065]) employed by the processor, wherein the tire translational mode and the tire vertical mode are input into the classifier to generate a wear state estimation for the tire (tire property estimation system 10; claim 1: tire state estimation means for calculating an estimation of a tire wear state and inflation pressure based upon the vertical mode frequency data, the torsional mode frequency data and the tire-specific frequency mode coefficients. [0065] FIG. 1 illustrates how the vertical mode and torsional mode correlation models are utilized in a real time system. First, the tire ID is input into the system. Next, the sensor module 30 senses the vertical acceleration Az 32 and the longitudinal acceleration Ax 34. Then the signals are processed by the microprocessor of the sensor module to filter, and perform the FFT analysis to extract the vertical mode and torsional mode, preferably the second torsional mode. Next, the vertical mode and the torsional mode is input into the correlation models equations 1 and 3. The microprocessor solves the equations to determine pressure and tread depth step 230, and then communicates the pressure and tread depth output to a user, and/or to a cellular phone, and/or to the vehicle.).
	Singh teaches the relationship between tire pressure and indirect tire wear state prediction, as well as measuring tire accelerations and a vehicle CAN-bus system.  Singh2 has made the correlation, as well, between tire pressure and indirect tire wear state estimation.  Singh2 has found a solution to solve for tire pressure and tread depth simultaneously [0065] by analyzing the longitudinal and vertical acceleration signals over a range of known inflation pressures for a known tread depth [0051], [0060-0061].  Using a known technique to improve similar devices is within the scope of a person having ordinary skill in the art.  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to use the device of Singh2 with the device of Singh in order to have an indirect tire wear measurement as well as an established correlation between tire tread depth and pressure in order to utilize a relationship between pressure, tread wear, and vertical and longitudinal acceleration as taught by Singh2 in the indirect tire wear estimation wherein any pressure sensor data can be used for validation or vice versa and have a redundant assessment of pressure.  

Claim 18: Singh in view of Singh2 teaches the method of claim 17, previous.  Singh in view of Singh2 fails to teach further comprising the step of correlating the tire wear state estimation to tire identification information.
	However, the tire ID of both Singh and Singh2 is used as an input in determining the indirect tire wear state.  There is no indication that the tire ID is stored in an integrated circuit (IC) nor that the information is communicated to the CAN-bus system. 
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to use the tire ID, as taught by both Singh and Singh2, stored on any suitable electronic storage means which is accessible to the tire wear state determination.  Further, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to use any suitable communication means to transmit measured sensor data from an IMU (or other relevant sensor) to a CAN-bus including wireless in order to reduce the number or cables required, thus simplifying the design.

Claims 9, 10, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Singh in view of Singh2 further in view of Singh3 (US20190001757 herein after “Singh3”).

Claim 9:  Singh in view of Singh2 teaches the device of claim 1, previous.  Singh teaches a correlation model.  Singh in view of Singh2 fails to teach wherein the classifier employs a classification model.
	However, Singh3 teaches the use of a classification algorithm wherein two relevant features are used for evaluation of tire wear and provide an output of whether or not the vehicle tires classify as new or worn (binary). [0057-0060].  
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to use a classification model/algorithm to determine tire wear state given that there are two relevant factors to consider in the tire-wear state estimation and thereby use a known method, as taught by Singh3, to yield predictable results and output into one of two classifications, worn or new.

Claim 10. Singh in view of Singh2 further in view of Singh3 teaches the tire wear state estimation system of claim 9.  Singh in view of Singh2 fails to teach wherein the classification model includes a binary classification algorithm.
	However, Singh3 teaches the use of a classification algorithm wherein two relevant features are used for evaluation of tire wear and provide an output of whether or not the vehicle tires classify as new or worn (binary). [0057-0060].  
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to use a binary classification model/algorithm to determine tire wear state given that there are two relevant factors to consider in the tire-wear state estimation and thereby use a known method, as taught by Singh3, to yield predictable results and output into one of two classifications, worn or new.

Claim 19: Singh in view of Singh2 teaches the method of claim 17, previous.  Singh2 teaches a correlation model.  Singh in view of Singh2 fails to teach wherein the step of generating the wear state estimation for the tire from the tire translational mode and the tire vertical mode with the classifier includes employing a classification model.
	However, Singh3 teaches the use of a classification algorithm wherein two relevant features are used for evaluation of tire wear and provide an output of whether or not the vehicle tires classify as new or worn. [0057-0060].  
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to use a binary classification model/algorithm to determine tire wear state given that there are two relevant factors to consider in the tire-wear state estimation and thereby use a known method, as taught by Singh3, to yield predictable results when classifying a tire as worn or new based on tire wear state.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Singh in view of Singh2 further in view of Singh3 further in view of Salti et al. (US20180157963 herein after “Salti”).

Claim 11. Singh in view of Singh2 further in view of Singh3 teaches the tire wear state estimation system of claim 10. Singh in view of Singh2 further in view of Singh3 fails to teach wherein the binary classification algorithm is developed with a sigmoid function.
	However, Salti teaches the use of the sigmoid function for binary classification [0098].  The sigmoid function (also called a logistic function) is well known for use with binary classification as the output values will lie within the range of 0 to 1.  Using a well-known sigmoid function to develop binary classification will provide predictable results given that the sigmoid function is known in the art to be used in developing binary classification of data. 
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to use a well-known function, the sigmoid function, when employing a binary classification in order to obtain output values within the range of 0 and 1. 

Claims 12, 13 are rejected under 35 U.S.C. 103 as being unpatentable over Singh in view of Singh2 further in view of Singh3 further in view of Chandail et al. (US10794983 herein after “Chandail”). 

Claim 12: Singh in view of Singh2 further in view of Singh3 teaches the tire wear state estimation system of claim 10. Singh in view of Singh2 further in view of Singh3 fails to teach wherein a cost function of the binary classification algorithm is minimized with an optimizing algorithm.
	However, Chandail teaches (col. 4, lines 53-67) One very common pattern among machine learning techniques is the use of an underlying model M, whose parameters are optimized for minimizing the cost function associated to M, given the input data. For instance, in the context of classification, the model M may be a straight line that separates the data into two classes (e.g., labels) such that M=a*x+b*y+c and the cost function would be the number of misclassified points. The learning process then operates by adjusting the parameters a,b,c such that the number of misclassified points is minimal. After this optimization phase (or learning phase), the model M can be used very easily to classify new data points. Often, M is a statistical model, and the cost function is inversely proportional to the likelihood of M, given the input data.  Data manipulation and classification is well known and routinely practiced.  Using the teachings of Singh3, wherein the tire is classified as either worn or new gives two possible outputs based on the data.  
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to optimize a cost function of the binary classification algorithm, as taught by Chandail, in order to minimize the number of misclassified tire-wear estimates. 

Claim 13. Singh in view of Singh2 further in view of Singh3 teaches the tire wear state estimation system of claim 12.  Singh in view of Singh2 further in view of Singh3 fails to teach wherein the optimizing algorithm includes a gradient descent.
	However, Chandail teaches (col. 9, lines 17-29) The deep Neural-Network model herein, such as the ANN 900 illustrated in simplified form in FIG. 9, utilizes forward-propagation (e.g., mini-batch Gradient Descent Deep Neural Network using forward-propagation) for probabilistic class estimations and back-propagation for parametric adjustment via gradient descent. Each neuron 910 in the model is based on a logistic regression approach along with a suitable activation function. Notably, activation functions that may be used are ReLUs (Rectified Linear Units) for the hidden layers (1 to k) and Sigmoid for the output layer. For further optimizations, L2 Regularization (to avoid high-variance/overfitting) and Adam Optimization (smoother training on mini batches) may also be used.
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to optimize a cost function of the binary classification algorithm including a gradient descent, as taught by Chandail, in order to minimize the number of misclassified tire-wear estimates.

Claims 14 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Singh in view of Singh2 further in view of Singh3 further in view of Porikli et al. (US20120254077 herein after “Porikli”).

Claim 14:  Singh in view of Singh2 further in view of Singh3 teaches the system of claim 9.  Singh in view of Singh2 further in view of Singh3 fails to teach wherein the classification model is trained with a decision boundary.
	However, Porikli teaches binary classification including the use of a decision boundary [0044], [0052], [0059].  The decision boundary creates a separation between the two binary classifications to determine, based on the observations, whether or not a value is 0 or 1. 
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to use a decision boundary when using binary classification in order to have a delineation for the processor to determine whether or not a tire is worn/new, safe/unsafe, etc. while continuously improving the boundary. 

Claim 20: Singh in view of Singh2 further in view of Singh3 teaches the method of claim 19.  Singh in view of Singh2 further in view of Singh3 fails to teach training the classification model with a decision boundary.
	However, Porikli teaches binary classification including the use of a decision boundary [0044], [0052], [0059].  The decision boundary creates a separation between the two binary classifications to determine, based on the observations, whether or not a value is 0 or 1.
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to use a decision boundary when using binary classification in order to have a delineation for the processor to determine whether or not a tire is worn/new, safe/unsafe, etc. while continuously improving the decision boundary.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN MORELLO whose telephone number is (313)446-6583. The examiner can normally be reached M-F 9-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel can be reached on 571-272-2457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEAN F MORELLO/Examiner, Art Unit 2855                                                                                                                                                                                                        11/10/22

/NIMESHKUMAR D PATEL/Supervisory Patent Examiner, Art Unit 2855